Case 1:20-cv-04678-FB-RLM Document 33 Filed 05/04/21 Page 1 of 3 PageID #: 224




Writer’s email: Brett@iLawco.com




                                                               May 4, 2021


VIA ECF
Judge Frederic Block
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                              Weiss vs. The Sukkah Company, LLC et al.
                               Civil Case No. 1:20-cv-04678-FB-RLM

Dear Judge Block:

        We represent the plaintiff in the above-referenced action. We write with the consent of
the defendants. In order to facilitate the exchange of documents during discovery, the parties
respectfully request that Your Honor So Order the enclosed Discovery Confidentiality Order and
FRE 502(d) Stipulation. The parties’ consent to the form of the documents.

        We thank the Court for its attention to this matter.


                                               Respectfully submitted:


                                               LEWIS & LIN LLC

                                               _/s/ Brett E. Lewis
                                               Brett E. Lewis

Enclosures
Case 1:20-cv-04678-FB-RLM Document 33 Filed 05/04/21 Page 2 of 3 PageID #: 225




cc: Counsel of Record (via ECF)




                                      2
Case 1:20-cv-04678-FB-RLM Document 33 Filed 05/04/21 Page 3 of 3 PageID #: 226




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2021, a true and correct copy of the foregoing document
was electronically filed with the Court and served on all counsel of record via CM/ECF.

                                                   /s/ Brett E. Lewis
                                                   Brett E. Lewis, Esq.
                                                   Lewis & Lin LLC
                                                   77 Sands Street, 6th Floor
                                                   Brooklyn, NY 11201
                                                   Tel: (718) 243-9323
                                                   Fax: (718) 243-9326
                                                   Email:brett@iLawco.com




                                               3
